DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 5 and all dependent claims thereof incorporates a portion of a patient’s brain into the claimed system (“a target” refers to “target cortical regions... primary visual, primary motor, and ventrolateral prefrontal cortex” as disclosed in paragraph [0058] of the published Application). Examiner respectfully suggests refraining from claiming the target as part of the claimed system, as the target does not appear to be an actual structural element of the system (i.e. if one were to sell the claimed system, would a human brain be included in the box?). 
Claim 8 explicitly incorporates a step of “providing” a portion of a patient’s brain (“a target” refers to “target cortical regions... primary visual, primary motor, and ventrolateral prefrontal cortex” as disclosed in paragraph [0058] of the published Application).
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, while claim 9 purports to set forth an “imaging system” in the preamble, the only limitations of the claim are directed to an “integration” of “techniques” to enhance capabilities of a wearable device (where the device itself is not set forth as a positively recited structural element). The claim does not set forth a machine, a process (an “integration” of “techniques” does not convey any positively recited manipulative steps), an article of manufacture or a composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, and all dependent claims thereof, recites the limitation “a system comprising:...a target,” where “target” appears to correspond to at least a portion of a patient’s brain (see e.g. paragraph [0058] of the published application). It is unclear how a portion of a (presumably human) brain would be structurally incorporated into the claimed system. For the purposes of further examination, this limitation will be interpreted to mean that the intended target of the claimed system is a cortical target in a living subject which is not physically incorporated into the structure of the system.
Claim 5, and all dependent claims thereof, recites the limitation “the VCSEL array.” This limitation lacks proper antecedent basis in the claims. 
Claim 5, and all dependent claims thereof, recites the limitation “the ultrahigh density source-detector pairs.” This limitation lacks proper antecedent basis in the claims. The claim sets forth only “a semiconductor laser diode array” and “a solid-state photodetector array,” with no reference to what “ultrahigh density” might refer to or any limitations regarding “source-detector pairs.”
The term “ultrahigh density” in claims 5-6 and 8 is a relative term which renders the claim indefinite. The term “ultrahigh density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no reasonable basis provided for determining a density that would be considered an “ultrahigh density” as opposed to, for example, simply a high density or even an average density.
Claim 8 recites the limitation “a method comprising:...providing a target,” where “cortical target” appears to correspond to at least a portion of a patient’s brain (see e.g. paragraph [0058] of the published application). It is unclear how a portion of a (presumably human) brain would be provided as a step of the claimed method. For the purposes of further examination, this limitation will be interpreted to mean that the intended target of the claimed method is a cortical target in a living subject.
Claim 9 recites “[a]n imaging system comprising: an integration of vertical-cavity surface-emitting laser arrays, single-photon avalanche photodiode arrays, and high time resolution detection techniques to enhance imaging spatial resolution, sensitivity, depth penetration into scattering medium for detection of a target object embedded in an opaque medium by a wearable device.” It is entirely unclear what Applicant intended to convey with this claim. The preamble indicates that the claim is directed to an “imaging system,” but no structural elements of an imaging system are set forth. The limitations include “an integration,” but it is unclear if this is meant to be an active, manipulative step and, if so, how it would be performed. The metes and bounds of the claim are impossible to ascertain. The level of indefiniteness is such that an unreasonable amount of speculation would be required in order to examine the claim on the merits. See MPEP 2173.06(II): “...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katnani et al. (US Patent No. US 10,340,408 B1, Jul. 2, 2019) (hereinafter “Katnani”) in view of Ebeling, Karl Joachim, Rainer Michalzik, and Holger Moench. "Vertical-cavity surface-emitting laser technology applications with focus on sensors and three-dimensional imaging." Japanese Journal of Applied Physics 57.8S2 (2018): 08PA02 (hereinafter “Ebeling”).
Regarding claim 1: Katnani teaches a modular cap housing closely spaced multiple vertical-cavity surface-emitting laser--single-photon avalanche photodiode array (VCSEL-SPAD) modules, each one of the VCSEL-SPAD modules comprising a VCSEL and a SPAD detector array (figure 23, headgear 2302; column 7, lines 39-47; figure 3B; column 17, lines 30-40 and 54-55).
Katnani is silent on each VCSEL being two-dimensional (2D) VCSEL array.
Ebeling, in the same field of endeavor, teaches a 2D VCSEL array for generating light to be scattered from objects to obtain time-of-flight measurements (pg. 7, column 2, paragraphs 1-2). Ebeling further teaches that the use of the 2D VCSEL arrays is advantageous compared to high-power edge emitting laser diodes at least because of low-cost batch fabrication. 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Katnani by providing the VCSELs as 2D VCSEL arrays as taught by Ebeling in order to provide at least the advantage of low-cost batch fabrication. 
Regarding claim 2: Katnani and Ebeling teach the system of claim 1 wherein the VCSEL-SPAD modules are arranged in a two dimensional (2D) array (Katnani - figure 23, headgear 2302; column 7, lines 39-47; figure 3B; column 17, lines 30-40).
Regarding claim 3: Katnani and Ebeling teach the system of claim 2 wherein each SPAD detector enables photon counting and sub-nanosecond time-gating (Katnani - column 1, lines 46-49; column 11, lines 27 – 41).
Regarding claim 4: Katnani and Ebeling teach the system of claim 3 wherein each VCSEL array provides an ultra-high-density, high-performance light source (Ebeling - pg. 7, column 2, paragraph 2).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katnani et al. (US Patent No. US 10,340,408 B1, Jul. 2, 2019) (hereinafter “Katnani”) in view of Blodgett, David, et al. "Brain imaging for neural tissue health assessment." Micro-and Nanotechnology Sensors, Systems, and Applications X. Vol. 10639. International Society for Optics and Photonics, 2018 (hereinafter “Blodgett”).
Regarding claim 5, as interpreted above: Katnani teaches a system for performing NIRS comprising a source of light, the source of light comprising a semiconductor laser diode configured to generate light over a period of time (column 7, lines 39-47; column 17, lines 48-56). 
Katnani is silent on a beamsplitter.
Blodgett, in the same field of endeavor, teaches an imaging system comprising a coherent light source and a beamsplitter for the purposes of performing digital holography for neural imaging (Abstract, Methods, figure 3). Blodgett further teaches that NIRS is one of the most well-known optical imaging techniques for neural imaging, but generally lacks optimal resolution (1.1 Neural imaging background). Blodgett additionally teaches that one approach to improve the spatial resolution of optical neural imaging is to leverage the coherent properties of light. This resolution improvement is attributed the temporal and spatial coherence properties of the light source largely mitigating the impact of diffuse optical scatter, where holographic imaging can mitigate the impact of optical scatter and thus achieve near-diffraction limited imaging performance in biological tissue (1.1 Neural imaging background).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Katnani by including a beamsplitter for the purposes of imaging as taught by Blodgett in order to improve resolution in view of the further teachings of Blodgett.
Further regarding claim 5: Katnani as modified by Blodgett teach a detector, the detector comprising a solid-state photodetector array and configured to detect light  reflected over the period of time from the beamsplitter and the target and generate an image by reconstructing photons detected by the ultrahigh density source-detector pairs that have different optical pathways scattering from the target at different angles, the solid-state photodetector array including a single-photon avalanche diode (SPAD) array comprising a high-speed, multipixel imaging camera (column 7, lines 16-24 and 50-60; column 1, lines 36-45; column 3, line 59 - column 4, line 17; Blodgett – figure 3).
Regarding claim 6: Katnani as modified by Blodgett teaches the system of claim 5 wherein the semiconductor laser diode array is a planar vertical-cavity surface-emitting laser (VCSEL) array with each element emitting ultrashort pulses (Katnani – figure 3B; column 7, lines 39-47; column 17, line 54; column 11, lines 11-41).
Regarding claim 8, as interpreted above: Katnani teaches a method comprising: providing a source of light, the source of light comprising semiconductor laser diode array (column 7, lines 39-47; column 17, lines 48-56)
Katnani is silent on providing a beamsplitter for partitioning the laser emission into primary beam and reference beam.
Blodgett, in the same field of endeavor, teaches a method comprising providing a coherent light source and a beamsplitter, for partitioning the laser emission into primary beam and reference beam, for the purposes of performing digital holography for neural imaging (Abstract, Methods, figure 3). Blodgett further teaches that NIRS is one of the most well-known optical imaging techniques for neural imaging, but generally lacks optimal resolution (1.1 Neural imaging background). Blodgett additionally teaches that one approach to improve the spatial resolution of optical neural imaging is to leverage the coherent properties of light. This resolution improvement is attributed the temporal and spatial coherence properties of the light source largely mitigating the impact of diffuse optical scatter, where holographic imaging can mitigate the impact of optical scatter and thus achieve near-diffraction limited imaging performance in biological tissue (1.1 Neural imaging background).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Katnani, including the coherent light source, by including a beamsplitter for the purposes of imaging as taught by Blodgett in order to improve resolution in view of the further teachings of Blodgett.
Further regarding claim 8: Katnani as modified by Blodgett teaches providing a  target (Katnani - figure 3B, figure 23);  providing a detector, the detector comprising a time-gated solid-state photodetector array, the time gated solid-state photodetector array including a single-photon avalanche diode (SPAD) array comprising a high-speed, multipixel imaging camera (Katnani - column 7, lines 16-24 and 50-60; column 1, lines 36-45; column 3, line 59 - column 4, line 17); providing ultrahigh density source-detector pairs (where it is noted that “ultrahigh” is not defined) in the volume of interest, by synchronizing each laser and SPAD from the arrays (Katnani - column 7, lines 39-47; figure 3B; figure 8 and all associated description - light source and SPAD pairs are synchronized); generating light over a period of time from the source of light (Katnani - column 3, line 59 - column 4, line 17; figure 8 - shows light pulses generated over a period of time); splitting the generated light from the beamsplitter to the  target and the detector (Blodgett – figure 3); and generating a time-domain image in the detector, the image resulting from a summation of different optical pathways reflecting from the target at different angles for individual laser-detector element pair (Katnani - column 7, lines 16-24 and 50-60; Blodgett - 1.2 Digital holography background; 2. Methods).
Response to Arguments
	Objection to the drawings is withdrawn in light of the amended drawings filed 11/23/2022.
	Objection to the claims is withdrawn in light of the amendment to claim 5.
	Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification is withdrawn. 
	Applicant has provided no arguments with respect to the rejections under 35 U.S.C. §112(b) and §101, but asserts that the amendments to claims 5-9 and 5-8 (respectively) overcome the rejections.
	Examiner notes that Applicant has entirely failed to address the rejection of claim 9 under 35 U.S.C. §101. With respect to the remaining rejections, Examiner disagrees that the rejections of claims 1-6 and 8 under 35 U.S.C. §101 are overcome by amendment and the rejections have been updated to reflect the updated claim language. Additionally, the amendments to claims 1-6 and 8-9 have not overcome the rejections under 35 U.S.C. §112(b) and have been updated to reflect the updated claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793